Citation Nr: 0839083	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-16 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD)

2. Entitlement to service connection for a back disability, 
to include as a result of exposure to herbicides.

3. Entitlement to service connection for skin rashes, to 
include as a result of exposure to herbicides.

4. Entitlement to service connection for neuropathy of the 
left hand, to include as a result of exposure to herbicides.

5. Entitlement to service connection for neuropathy of the 
right hand, to include as a result of exposure to herbicides.

6. Entitlement to service connection for neuropathy of the 
left foot, to include as a result of exposure to herbicides.

7. Entitlement to service connection for neuropathy of the 
right foot, to include as a result of exposure to herbicides.

8. Entitlement to service connection for a disability 
manifested by loss of sense of smell, to include as a result 
of exposure to herbicides.

9. Entitlement to a compensable disability rating for scars, 
left anterior chest, residuals of shrapnel wound.

10. Entitlement to a compensable disability rating for one-
inch scar, left mid anterior arm, residuals of shrapnel 
wound.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel








INTRODUCTION

The veteran served on active duty from May 1969 to May 1973, 
which included service in the Republic of Vietnam.  The 
veteran also had three years of prior active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut that denied the veteran's claims of 
entitlement to service connection for back pain, skin rashes, 
neuropathy of the hands, neuropathy of the feet, and loss of 
sense of smell.  It also denied the veteran's claims of 
entitlement to compensable ratings for scars, two, two-inch 
anterior chest, residuals of shrapnel wound, and one-inch 
scar, left mid anterior arm, residuals shrapnel wound.  It 
also granted an increased rating of 50 percent from 30 
percent for PTSD.  The veteran perfected a timely appeal of 
these determinations to the Board.

In an April 2007 rating decision, the RO increased the 
veteran's disability rating for PTSD from 50 percent to 70 
percent.

In June 2008, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

The veteran submitted evidence at the time of his June 2008 
Board hearing consisting of relevant private and VA medical 
treatment records, which had not been associated with the 
claims folder at the time of the most recent RO adjudication 
of the veteran's claims.  The veteran submitted with the 
evidence a written waiver of RO consideration of such 
evidence.  When the Board receives pertinent evidence that 
was not initially considered by the RO, generally the 
evidence must be referred to the RO for review.  See 38 
C.F.R. § 20.1304(c) (2007).  An exception is made if this 
procedural right is waived by the veteran in writing.  Id.  
Thus, RO consideration of the additional evidence submitted 
is deemed waived, and the Board may consider it in deciding 
the issues on appeal on the merits.

The Board notes that in its September 2006 rating decision, 
the RO declined to reopen the veteran's claim of enlistment 
to service connection for tinnitus.  The Board did not file a 
notice of disagreement with respect to this issue, and an 
appeal was not perfected.  However, the veteran again raised 
the issue of entitlement to service connection for tinnitus 
at his June 2008 Board hearing.  Therefore, the matter is 
referred to the RO for appropriate action.  

Also, during the veteran's June 2008 Board hearing, the 
veteran indicated that he wished to claim service connection 
for a growth on his right eye.  The RO has not yet addressed 
the issue of entitlement to service connection for growth of 
the right eye.  Therefore, this matter too is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the 
veteran withdrew on the record his Substantive Appeal 
concerning the issue of entitlement to a disability rating in 
excess of 70 percent for PTSD.

2. A back disability is not etiologically related to either 
herbicide exposure, or to the veteran's period of service in 
any other way.

3. Skin rashes were neither the result of herbicide exposure 
nor otherwise related to service.

4. There is no current peripheral neuropathy disability of 
either hand or either foot.

5. No disability manifested by loss of sense of smell is 
etiologically related to either herbicide exposure or service 
in any other way.

6. The veteran's scars of the left anterior chest and one-
inch scar of the left mid anterior arm are not deep, not 
productive of limitation of motion, have measurements of 6 
centimeters linear and 2 times 1 centimeter, respectively, 
are not painful on examination, are not unstable, and do not 
limit the function of any affected body part.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to a disability rating in excess of 70 percent 
for PTSD have been met.  38 U.S.C.A. §§511(a), 
7104(a), 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).

2. A back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 
(2008).

3 Skin rashes were not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1116, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2008).

4. Peripheral neuropathy of the left hand was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (2008).

5. Peripheral neuropathy of the right hand was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (2008).

6. Peripheral neuropathy of the left foot was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (2008).

7. Peripheral neuropathy of the right foot was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.307, 3.309 (2008).

8. A disability manifested by loss of sense of smell was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309 (2008).

9. The criteria for a compensable disability rating for 
scars, left anterior chest, residuals of shrapnel wound, have 
not been met.  38 U.S.C.A. § 1155, 5110(g) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
7801-7805 (2007, 2008). 

10. The criteria for a compensable disability rating for one-
inch scar, left mid anterior arm, residuals of shrapnel 
wound, have not been met.  38 U.S.C.A. § 1155, 5110(g) (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes 7801-7805, (2007, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary.  
Final decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation. 38 U.S.C.A. § 7104(a).

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

A Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202, 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Here, the 
appellant withdrew the claim of entitlement to a disability 
rating in excess of 70 percent for PTSD on the record at the 
June 2008 Board hearing.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration 
regarding this claim.  Thus, the Board does not have 
jurisdiction to review this claim, and it is dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, an April 2006 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, a disability rating, and an effective date, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The April 2006 letter notified the veteran that to 
substantiate his increased rating claims, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of his service-connected 
disabilities and the effect that worsening had on the 
veteran's employment and daily life.  It also notified the 
veteran that the disability ratings would be determined by 
applying relevant diagnostic codes, and provided examples of 
the types of medical and lay evidence that the veteran could 
submit or ask VA to obtain that were relevant to establishing 
entitlement to increased compensation.

The Board notes that the only criteria necessary for 
entitlement to a higher disability rating for scars that are 
not of the head, face or neck that involve a specific 
measurement or test result are the criteria involving scars 
covering an area of 144 inches or more.  Although the veteran 
was not provided specific notice on this criteria, the Board 
notes that the veteran's service-connected disabilities had 
been characterized in the September 2006 rating decision as 
two, two-inch anterior chest, residuals of shrapnel wound, 
and a one-inch scar, left mid anterior arm, residuals 
shrapnel wound.  Furthermore, the veteran was provided a VA 
examination for his scars in May 2006, which included the 
proper measurements of the pertinent scar areas.  Moreover, 
it has never been suggested either by the veteran or in the 
medical record that any of the veteran's scars has come 
anywhere close to covering an area of 144 inches.  In light 
of this, the Board finds that the veteran was not prejudiced 
by any inadequate notice, and that there is no reason to 
believe a different result would have been obtained had the 
error not occurred.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Sanders v. Nicholson, 487 F.3d 881, 
891 (Fed. Cir. 2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the veteran's testimony at his June 
2008 Board hearing, and written statements from the veteran.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.

III. Service Connection

The veteran argues that he is entitled to service connection 
for a back disability, skin rashes, neuropathy of the left 
and right hands, neuropathy of the left and right feet, and a 
disability manifested by loss of sense of smell, all 
including as a result of exposure to herbicides.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease listed in 38 C.F.R. 
§ 3.309(e) to a degree of 10 percent or more following his 
service in the Republic of Vietnam, the disease shall be 
presumed to have been incurred during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Diseases listed in 
38 C.F.R. § 3.309(e) include chloracne of other acneform 
disease consistent with chloracne, and acute and subacute 
peripheral neuropathy.  A Note to 38 C.F.R. § 3.309(e) 
indicates that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The Board further recognizes that, in the case of any veteran 
who engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, for which competent medical evidence is generally 
required.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The veteran's service records indicate that he engaged in 
combat with the enemy during his service in the Republic of 
Vietnam.

A. Back disability

Service treatment records do not reflect complaints of or 
treatment for any back condition.  On May 1975 service 
examination, no back condition was noted.  

The veteran was provided VA examinations in February and 
April 1986.  On examination, the veteran complained of right 
foot pain.  Examination of the musculoskeletal system 
indicated no back problems.

Private medical treatment records dated from June 2001 to 
March 2004 indicate treatment for a back condition, including 
a left lumbar radiculopathy with L4-5 disk herniation, L4-5 
right-sided lateral recess stenosis, and lumbar spondylosis 
with discogenic pain.  A June 2001 medical note indicates 
that the veteran complained of lower back and left leg pain, 
and that he had injured his lower back in January 2001 while 
shoveling snow.  These records indicate that the veteran 
underwent an L4-5 left-sided discectomy in November 2001.  He 
also underwent an L4-5 right-sided hemilaminectomy, medial 
facetectomy, foraminotomy, nerve root decompression, L4-5 
discectomy with transforaminal posterior lumbar interbody 
fusion using Danek interfuse bone morphogenic protein 
combined with Synthes T-PLIF spacer and autologous local 
bone, and instrumented posterior lateral fusion L4-5 using 
Danek titanium M8 instrumentation and a combination of local 
plus allograft bone.

At his June 2008 Board hearing, the veteran testified that he 
had a deteriorating disc disease, that his doctor told him 
that it could be caused by Agent Orange because he had a very 
high white blood cell count, but that he was unable to get a 
doctor to provide a written statement saying so.  He also 
testified that during his service in Vietnam, he carried 
between 50 and 70 pounds all the time.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a back disability.  The Board acknowledges the 
veteran's current back disability, as reflected in the 
record.  It also acknowledges the veteran's testimony that he 
carried between 50 and 70 pounds all the time during his 
service in the Republic of Vietnam, and accepts such 
testimony as credible pursuant to 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  It furthermore acknowledges that the 
veteran is presumed to have been exposed to an herbicide 
agent during his period of service.  However, the record 
nonetheless does not reflect that any back disability is 
related to the veteran's period of service.

First, although the veteran is presumed to have been exposed 
to Agent Orange in service, the veteran's back condition may 
not be presumed to be service-connected, and the evidence of 
record does not establish any medical nexus between any 
current back condition and exposure to an herbicide agent.  
Back conditions, including left lumbar radiculopathy with L4-
5 disk herniation, L4-5 right-sided lateral recess stenosis, 
lumbar spondylosis with discogenic pain, and any form of 
degenerative disc disease, are not listed under 38 C.F.R. 
§ 3.309(e) as diseases that may be presumed to have been 
incurred in service where a veteran has been exposed to an 
herbicide agent.  Thus, such back conditions are not presumed 
to be service-connected in this case.  Furthermore, the 
record contains no competent medical evidence whatsoever 
indicating any link between a back condition and herbicide 
exposure.  Rather, the record reflects, as described in the 
June 2001 private medical note, that the veteran injured his 
lower back in January 2001 while shoveling snow.

The Board notes the veteran's contentions during his June 
2008 Board hearing that his doctor told him that his disc 
disease could be caused by Agent Orange because he had a very 
high white blood cell count.  However, there is no competent 
medical evidence of record suggesting any medical link 
between herbicide exposure and the veteran's back condition, 
and the veteran is not competent to provide opinions that 
require medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Second, while the Board acknowledges the veteran's testimony 
that he carried between 50 and 70 pounds all the time during 
his service in the Republic of Vietnam, and accepts such 
testimony as credible pursuant to 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), the record does not reflect that any 
current back disability was incurred in service.  Service 
treatment records do not reflect complaints of or treatment 
for any back condition, May 1975 service examination 
indicates no back condition, and on February and April VA 
1986 examinations, while the veteran complained of right foot 
pain, there were no complaints or findings of a back 
condition or back problems.  The earliest indication of any 
back condition in the medical record is a June 2001 record.  
Furthermore, the June 2001 to March 2004 private medical 
treatment notes regarding the veteran's back condition 
indicate that he had injured his lower back in January 2001 
while shoveling snow; such records contain no indication of 
any prior back condition or any relationship of a back 
condition to the veteran's period of service. 

The Board acknowledges that there is no VA medical opinion of 
record regarding whether the veteran's current back 
disability is related to herbicide exposure, or to his period 
of service in any other way.  However, as the medical 
evidence does not indicate any link whatsoever between the 
veteran's back condition and either herbicide exposure or his 
period of service in any other way, such a medical opinion is 
not necessary to decide this matter on the merits.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, service connection for a back disability is not 
warranted.

B. Skin rashes

Service treatment records do not reflect complaints of or 
treatment for any skin rash condition.  On May 1975 service 
examination, no skin rash condition was noted.

The veteran was provided VA examinations in February and 
April 1986.  On examination, the veteran did not complain of 
any rash, the veteran's skin was noted to be clear, and no 
skin problems were noted.

On June 1998 VA examination of the skin, it was noted that it 
was the veteran's first visit to the VA Dermatology Clinic, 
that the veteran reported that he had no dermatologic 
concerns.  On examination of the skin, the veteran was noted 
to have significant solar damage over his forearms, hands, 
face, and scalp.  No skin rash was noted.

A VA medical treatment note received in June 2008 indicates 
that the veteran underwent skin tests for pinch-point 
density, mumps, histoplasmosis, and dermatophytin "O" on 
the flexor surfaces of his right and left forearms.

At his June 2008 Board hearing, the veteran testified that he 
usually broke out with his rash on his arms, that it made his 
skin mottled in color, that he did not take any medication 
for it, and that he had not seen anybody for the rash.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for skin rashes.  Initially, the Board notes that 
there is no medical evidence of a skin rash disability.  
However, the veteran is competent to identify such 
symptomatology as an apparent rash appearing on his skin.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (where a 
disability may be diagnosed by its unique and readily 
identifiable features, the presence of disability is not 
necessarily a determination "medical in nature", and may be 
capable of lay observation).  Nonetheless, the record does 
not reflect that a skin rash is either the result of 
herbicide exposure, or otherwise related to service.

First, service connection for exposure to herbicides is not 
warranted.  The Board recognizes the veteran's assertion that 
he broke out with a rash, usually on his arms, but again 
notes that there is no current medical diagnosis of any rash 
or similar skin condition.  The Board specifically notes that 
there is no diagnosis of chloracne or other acneform disease 
consistent with chloracne of record.  While the veteran may 
be competent to identify a rash, he is not competent to 
diagnose chloracne or other acneform disease consistent with 
chloracne, which is a determination that is medical in 
nature.  Thus, presumptive service connection for exposure to 
herbicides under 38 C.F.R. §§ 3.307 and 3.309(e) for 
chloracne or other acneform disease consistent with chloracne 
is not warranted.  Moreover, as the medical evidence is 
negative for any findings of a skin rash, the record reflects 
no medical evidence that any current skin rash might be 
related to herbicide exposure.  In this regard, the Board 
again notes the veteran's contentions that he has a skin rash 
that is the result of herbicide exposure.  However, such a 
medical nexus opinion is medical in nature, and the veteran 
is not competent to provide opinions that require medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 492.

Second, the record does not indicate that a rash was incurred 
in service or is otherwise related to service.  Service 
treatment records do not reflect complaints of or treatment 
for any skin rash condition, on May 1975 service examination 
no skin rash condition was noted, and on February and April 
1986 VA examinations, the veteran did not complain of any 
rash, the veteran's skin was noted to be clear, and no skin 
problems were noted.  Also, on June 1998 VA examination of 
the skin, it was noted that it was the veteran's first visit 
to the VA Dermatology Clinic, that the veteran reported that 
he had no dermatologic concerns, and that on examination of 
the skin, although the veteran was noted to have significant 
solar damage over his forearms, hands, face, and scalp, no 
skin rash was noted.  Thus, even considering that the veteran 
is competent to identify such continuity of symptomatology as 
an apparent rash appearing on his skin from the time of 
service, to the extent that the veteran makes this assertion 
in his claim, the Board does not find such assertion to be 
credible in light of the post-service medical evidence 
showing that the veteran has not had a continuing skin rash 
condition from his period of service.

The Board acknowledges that there is no VA medical opinion of 
record regarding whether any current skin rash is related to 
herbicide exposure, or to his period of service in any other 
way.  However, as the evidence does not indicate that any 
skin rash may be associated with either herbicide exposure or 
his period of service in any other way, such a medical 
opinion is not necessary to decide this matter on the merits.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 
at 79.

Accordingly, service connection for a skin rash is not 
warranted.

C. Neuropathy of the left and right hands and left and right 
feet

Service treatment records do not reflect complaints of or 
treatment for any neuropathy of either the hands or the feet.  
Such records indicate complaints of and treatment for pain in 
the feet related to pes planus.  A March 1973 Medical Board 
examination indicates that the veteran complained of pain in 
both feet, and on physical examination, the veteran was noted 
to have had a mild pes planus on the right and a normal left 
foot, and he was diagnosed as having pes planus, right, mild 
deformity, moderately symptomatic.  On May 1975 service 
examination, no neuropathy condition was noted.

The veteran was provided VA examinations in February and 
April 1986.  On examination, the veteran complained of right 
foot pain, but did not report any peripheral neuropathy.  
Neurological examination was noted to be normal, including 
peripheral nerves and sensory.  A VA medical treatment record 
dated in March 1986 indicates that peripheral pulses were all 
two plus and equal and symmetrical, and that neurological 
examination was grossly within normal limits.

The post-service medical record reflects orthopedic treatment 
of the lower extremities for conditions such as plantar 
facial stress with metatarsalgia in a hypermobile right and 
left feet, and pes planus.  The record contains no diagnosis 
of peripheral neuropathy or treatment for neurological or 
sensory problems involving the hands or feet.

The veteran testified during his June 2008 Board hearing that 
he felt tingling in his fingers, hands, and feet, that they 
went numb, that at times he tried to pick things up and they 
fell, and that he had not been evaluated for peripheral 
neuropathy.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claims of service 
connection for peripheral neuropathy of the left and right 
hands and left and right feet.

In short, the record reflects no diagnosis of peripheral 
neuropathy or any medical findings indicating any peripheral 
neuropathy of the hands or feet.  Although the veteran is 
competent to report feeling tingling and numbness in his 
fingers, hand and feet, he is not competent to diagnose 
peripheral neuropathy, which is a determination that is 
medical in nature.  See Grottveit, 5 Vet. App. at 93; see 
also Espiritu, 2 Vet. App. at 492.  Service connection is 
specifically limited to cases where in-service incidents of 
disease or injury have resulted in disability so that, in the 
absence of proof of a disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no current diagnosis of peripheral 
neuropathy in the instant case, service connection for 
peripheral neuropathy of the hands and feet is not warranted.

Furthermore, assuming arguendo that the veteran had a 
peripheral neuropathy disability, the record does not reflect 
that that any such condition might be related to either 
herbicide exposure or to the veteran's period of service in 
any other way.  Any such neuropathy could not be presumed to 
be acute and subacute peripheral neuropathy for the purposes 
of 38 C.F.R. § 3.309(e), as such claimed neuropathy would not 
have appeared with in weeks or moths of exposure to an 
herbicide agent and resolved within two years of the date of 
onset.  In this regard, the Board notes that the veteran did 
not file a claim for such peripheral neuropathy until over 30 
years after his period of service.  Furthermore, there is no 
indication of any chronic condition noted during service or 
continuity of symptomatology after service.  In this regard, 
service treatment records do not reflect complaints of or 
treatment for any neuropathy of either the hands or the feet, 
and on May 1975 service examination no neuropathy condition 
was noted.  On February and April 1986 VA examinations, the 
veteran complained of right foot pain, but did not report any 
peripheral neuropathy, and neurological examination was noted 
to be normal, including peripheral nerves and sensory.  Also, 
the March 1986 VA medical treatment record indicates 
peripheral pulses all two plus and equal and symmetrical and 
neurological examination grossly within normal limits.  
Moreover, there is no medical evidence of record indicating 
any link between peripheral neuropathy and either herbicide 
exposure or the veteran's period of service in any other way. 

The Board acknowledges that there is no VA medical opinion of 
record regarding whether any peripheral neuropathy of the 
hands or feet is related to herbicide exposure, or to his 
period of service in any other way.  However, as the evidence 
neither establishes a peripheral neuropathy disability nor 
indicates that any peripheral neuropathy may be associated 
with either herbicide exposure or the veteran's period of 
service in any other way, such a medical opinion is not 
necessary to decide this matter on the merits.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon, 20 Vet. App. at 79.

Accordingly, service connection for peripheral neuropathy of 
the left and right hands, and left and right feet, is not 
warranted.

D. Disability manifested by loss of sense of smell

Service treatment records do not reflect complaints of or 
treatment for any loss of sense of smell.  On May 1975 
service examination, no loss of sense of smell was noted.

February through April 2006 VA treatment notes indicate that 
the veteran was seen for a large polyp, right nare to 
oropharynx, and that he was given oral steroids and nasal 
spray.  The veteran reported symptoms for over one year of 
right congestion, having no smell sensation, and having 
difficulty sleeping.  

On May 2006 psychiatric examination, the veteran reported 
that he had psychological reactivity to reminders of traumas 
that included smells such as anything that smelled like 
emesis or death.  

During his June 2008 Board hearing, the veteran testified 
that he lost his sense of smell in Vietnam, that about six 
months in he could not smell or taste anything anymore, and 
that he currently had no sense of smell.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a disability manifested by loss of sense of 
smell.  In short, the record does not reflect that any 
disability manifested by loss of smell is etiologically 
related to service.

The Board notes that in March 2006 the veteran reported 
symptoms for over one year of right congestion, having no 
smell sensation, and having difficulty sleeping.  However, 
such symptoms were noted to be related to a large polyp right 
nare to oropharynx.  There is no indication in the medical 
record that any disability manifested by loss of smell is 
etiologically related to the veteran's period of service.

The Board notes the veteran's testimony during his June 2006 
Board hearing that he lost his sense of smell in Vietnam, 
that about six months in he could not smell or taste anything 
anymore, and that he currently had no sense of smell.  The 
Board also notes that the veteran is competent to identify 
continuity of such symptomatology as loss of sense of smell.  
See Barr, 21 Vet. App. at 303.  However, the Board does not 
find such testimony to be credible, in light of the record.  
Service treatment records do not reflect complaints of or 
treatment for any loss of sense of smell, and on May 1975 
service examination, no loss of sense of smell was noted.  
The earliest indication of any complaint of loss of sense of 
smell in the medical record is March 2006, when the veteran 
reported symptoms for over one year of right congestion and 
having no smell sensation, and such symptoms were noted to be 
related to a large polyp, right nare to oropharynx.  The 
veteran never, on medical examination, related any loss of 
sense of smell to his period of service.  Furthermore, on May 
2006 psychiatric examination, the veteran reported that he 
had psychological reactivity to reminders of traumas that 
included smells such as anything that smelled like emesis or 
death.  Such reports on examination contradict the veteran's 
testimony that he has had no sense of smell since his period 
of service.  Moreover, there is no medical evidence of record 
linking any disability manifested by loss of sense of smell 
to either herbicide exposure or to the veteran's period of 
service in any way.

The Board acknowledges that there is no VA medical opinion of 
record regarding whether any disability manifested by loss of 
sense of smell is related to herbicide exposure, or to his 
period of service in any other way.  However, as the evidence 
does not indicate that any disability manifested by loss of 
sense of smell may be associated with either herbicide 
exposure or the veteran's period of service in any other way, 
such a medical opinion is not necessary to decide this matter 
on the merits.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon, 20 Vet. App. at 79.

Accordingly, service connection for a disability manifested 
by loss of sense of smell is not warranted.

IV. Increased Ratings

The veteran argues that he is entitled to compensable 
disability ratings for scars, left anterior chest, residuals 
of shrapnel wound, and a one-inch scar, left mid anterior 
arm, residuals of shrapnel wound.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, effective October 23, 2008, regulations 
regarding the evaluation of skin disease were revised.  See 
73 Fed. Reg. 185, 54708-54712 (2008).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran's claim for an increased rating was filed prior to 
October 23, 2008, the Board will consider the regulations in 
effect both prior to and since October 23, 2008.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Beginning August 20, 2002 but prior to October 23, 2008, 
scars that are deep or that cause limited motion are rated 
under DC 7801.  A deep scar is one associated with underlying 
soft tissue damage, and a superficial scar is one not 
associated with underlying soft tissue damage.  Scars that 
are superficial, do not cause limited motion, and cover area 
of 144 inches or more are given a 10 percent rating under DC 
7802.  Unstable superficial scars are rated 10 percent 
disabling under DC 7803.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of the skin 
over the scar.  Superficial scars that are painful on 
examination are rated 10 percent disabling under DC 7804.  DC 
7805 provides that other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, DCs 7801-
7805 (2007).

Beginning October 23, 2008, burn scar(s) or scar(s) due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear are rated under DC 7801.  A deep scar is one 
associated with underlying soft tissue damage.  Burn scar(s) 
or scar(s) due to other causes, not of the head, face, or 
neck, that are superficial and nonlinear covering areas of 
144 square inches (929 sq. cm.) or greater are rated as 10 
percent disabling under DC 7802.  A superficial scar is one 
not associated with underlying soft tissue damage.  Scar(s) 
that are unstable or painful receive a compensable rating 
under 7804.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Other scars (including linear scars) and other effects of 
scars evaluated under DCs 7800, 7801, 7802, and 7804 are 
rated under DC 7805, under which any disabling effect(s) not 
considered in a rating provided under DCs 7800-04 are 
evaluated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, DCs 7801-7805.

The Board notes that where the schedular criteria does not 
provide for a noncompensable evaluation, such an evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In the instant case, the veteran was afforded a VA 
examination of his scars in May 2006.  On physical 
examination, there were noted to be barely visible scars of 
the left anterior chest, approximately 6 centimeters linear, 
and a barely visible 7-shaped scar 2 times 1 centimeter, of 
the left mid anterior arm.  There was no pain in the scars on 
examination, no adherence to underlying tissue, and normal 
texture of the skin.  The scars were noted not be unstable, 
and there was no elevation or depression of the surface 
contour of the scars on palpation.  The scars were 
superficial, not deep, and had no inflammation, edema, or 
keloid formation.  There was noted to be normal color of the 
scars compared to the normal areas of skin, no area of 
induration and inflexibility of skin in the area of the 
scars, and no limitation of motion or other limitation of 
function caused by a scar.  The veteran was diagnosed as 
having scars, barely visible, stable and asymptomatic.

At his June 2008 Board hearing, the veteran testified that he 
did not go without a shirt because he felt that his scars 
were disfiguring and embarrassing.  

After reviewing the record, the Board finds that neither of 
the veteran's service-connected scar disabilities 
approximates the criteria for a compensable disability rating 
under any relevant old or revised diagnostic code.

The only medical evidence of record of the current level of 
disability of the veteran's scars is the May 2008 VA 
examination.  On that examination, the veteran's scars were 
noted not to be deep, not to be productive of limitation of 
motion, and to have measurements of 6 centimeters linear and 
2 times 1 centimeter, respectively.  Thus, a rating under 
either the old or revised versions of DC 7201 or DC 7202 is 
not warranted.  Also, the scars were noted not to be painful 
on examination, and not to be unstable.  Thus, a compensable 
rating under either DC 7203 or the old or revised version of 
DC 7204 is not warranted.  Furthermore, there was noted not 
to be any limitation of function of any affected body part by 
the veteran's scars.  Thus a compensable rating under either 
the old or revised version of DC 7205 is not warranted.

As the requirements for a compensable evaluation are not met 
under any old or revised diagnostic code for scars, 
noncompensable ratings are appropriate for the veteran's scar 
disabilities.

The record reflects that neither the veteran's scars of the 
left anterior chest, residuals of shrapnel wound, nor the 
veteran's one-inch scar of the left mid anterior arm, 
residuals of shrapnel wound, approximates the criteria for a 
compensable disability rating at any point during the period 
relevant to the instant claim.  Accordingly, a compensable 
disability rating for either disability is not warranted.  
See Hart, 21 Vet. App. 505.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one of his disabilities has gotten worse.


ORDER

1. The issue of entitlement to a disability rating in excess 
of 70 percent for PTSD is dismissed.

2. Entitlement to service connection for a back disability, 
to include as a result of exposure to herbicides, is denied.

3. Entitlement to service connection for skin rashes, to 
include as a result of exposure to herbicides, is denied.

4. Entitlement to service connection for neuropathy of the 
left hand, to include as a result of exposure to herbicides, 
is denied.

5. Entitlement to service connection for neuropathy of the 
right hand, to include as a result of exposure to herbicides, 
is denied.

6. Entitlement to service connection for neuropathy of the 
left foot, to include as a result of exposure to herbicides, 
is denied.

7. Entitlement to service connection for neuropathy of the 
right foot, to include as a result of exposure to herbicides, 
is denied.

8. Entitlement to service connection for a disability 
manifested by loss of sense of smell, to include as a result 
of exposure to herbicides, is denied.

9. Entitlement to a compensable disability rating for scars, 
left anterior chest, residuals of shrapnel wound, is denied.

10. Entitlement to a compensable disability rating for one-
inch scar, left mid anterior arm, residuals of shrapnel 
wound, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


